VACATE the order denying preliminary injunctive relief AND
                 REMAND this matter to the district court for further proceedings
                 consistent with this order.'




                 PARRAGUIRRE, J., concurring:
                               For the reasons stated in the SFR Investments Pool 1, LLC v.
                 U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                 that respondent lost its lien priority by virtue of the homeowners
                 association's nonjudicial foreclosure sale. I recognize, however, that SFR
                 Investments    is now the controlling law and, thusly, concur in the
                 disposition of this appeal.



                                                             Parraguirre



                 cc:   Hon. Abbi Silver, District Judge
                       Howard Kim & Associates
                       Akerman LLP/Las Vegas
                       Eighth District Court Clerk




                       'The injunction imposed by our March 31, 2014, order is vacated.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e